Title: John Bondfield to the American Commissioners, 13 October 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, October 13, 1778: We learn from an American privateer which arrived at Corunna on September 30 that Admiral Howe tried to relieve Rhode Island. His and d’Estaing’s fleets were severely damaged in a storm; he has returned to New York and d’Estaing regained his post off Newport. The privateer took two packet boats from which he has brought into Corunna four colonels, four majors and eighty other prisoners. A French frigate sent a Lisbon packet worth £80,000 into Vigo. Two Spanish frigates from Ferrol are looking for an English privateer which engaged a Spanish privateer.
Please send me the letter of marque for the Livingston that I requested in my last letter. Mr. Livingston reports her well advanced; she is of 400 tons, will carry 20 guns and will be manned proportionately. The French merchants here are in a critical state because of the lack of convoys for their returning ships; the English have captured more than 50 of them. This would present us an opportunity for our own trade with the West Indies, but there is such a stagnation here that no one has taken advantage of it. Four Virginia pilot boats are loading salt and a trifling amount of haberdashery. If I had your commissions I could immediately send to America 200,000 l.t. of woolen blankets and clothing.>
